DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the panels" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the panels" in lines 2 and 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the panels" in lines 2 and 3. There is insufficient antecedent basis for this limitation in the claim. The examiner recommends the applicant review the claims for any additional 35 U.S.C. 112(b) issues.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arbogast (U.S. Patent 1,618,261).
	Arbogast discloses a device (for example see Figures 1-9) comprising a barrier material (the material used to make elements 10 and 17) including an upper barrier surface configured to span between a tissue wall and underlying tissue (see Figure 9), wherein the upper barrier surface is resistant to being punctured by a suture passer. The barrier material is capable of moving between a working position (for example see Figures 3 and 4) wherein the upper barrier surface occupies a first prescribed area (the area from outer edge of left element 17 to the outer edge of right element 17 and from the distal end of elements 17 to the proximal end of elements 17) and a collapsed position wherein the upper barrier surface occupies a second prescribed area (see Figure 2) that is less than the first prescribed area such that a minimum dimension across the upper barrier surface, i.e. the outer edge to outer edge width discussed above, is reduced in the collapsed position, i.e. the width of the device is smaller in the collapsed position. The barrier material further comprises a plurality of barrier panels (elements 10 and 17) that partially overlap one another to collectively define the upper barrier surface (see Figure 2), wherein the barrier panels are mobile relative to each other to move between the working and collapsed positions in a direction the upper barrier surface spans. 
s 1-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Josefsen (U.S. Patent 5,195,505).
Josefsen teaches a device (for example see Figures 1-5) comprising a barrier material (the material used to make elements 28) including an upper barrier surface configured to span between a tissue wall and underlying tissue, wherein the upper barrier surface is resistant to being punctured by a suture passer. The barrier material is capable of moving between a working position (for example see Figure 5) wherein the upper barrier surface occupies a first prescribed area (the area from outer edge of left element 28 to the outer edge of right element 28 and from the distal end of elements 28 to the proximal end of elements 28) and a collapsed position wherein the upper barrier surface occupies a second prescribed area (see Figure 1) that is less than the first prescribed area such that a minimum dimension across the upper barrier surface, i.e. the outer edge to outer edge width discussed above, is reduced in the collapsed position, i.e. the width of the device is smaller in the collapsed position. The barrier material further comprises a plurality of longitudinally elongate barrier panels (elements 28) that partially overlap one another to collectively define the upper barrier surface (see Figure 5), wherein the barrier panels are pivot relative to each other to move between the working and collapsed positions in a direction the upper barrier surface spans and wherein the barrier panel are pivotally connected about a common pivot axis (32) longitudinally offset to a first end of the barrier panels and oriented perpendicular to the barrier panels. The device further comprises a guide (34) arrange to located the panels relative to one another in the working panel, such that the guide limits movement of the 
Josefsen further discloses a method of using the device discussed above comprising the steps of providing the device and collapsing the device to the collapsed position to insert the device through an incision (the device is designed for minimally invasive surgery and is inserted through a cannula positioned within an incision). 
Claims 1, 2, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peters (U.S. Patent 4,964,417).
Peters discloses a device (for example see Figures 1-4) comprising a flexible barrier sheet (1; column 2 lines 23-30) including an upper barrier surface configured to span between a tissue wall and underlying tissue (see Figure 2), wherein the upper barrier surface is resistant to being punctured by a suture passer. The barrier material is capable of moving between a working position (for example see Figures 1-2) wherein the upper barrier surface occupies a first prescribed area and a collapsed position (see Figure 4) wherein the upper barrier surface occupies a second prescribed area that is less than the first prescribed area such that a minimum dimension across the upper barrier surface is reduced in the collapsed position.
Allowable Subject Matter
Claims 13-16 allowed.
The following is an examiner’s statement of reasons for allowance:
Josefsen (U.S. Patent 5,195,505) discloses a method of using a device as discussed above comprising the steps of providing the device, collapsing the device to the collapsed position to insert the device through an incision (the device is designed for . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775